--------------------------------------------------------------------------------

Exhibit 10.43



EMPLOYMENT AGREEMENT dated as of December 16, 2010, between Berry Plastics
Corporation, a Delaware corporation (the “Corporation”), and the individual
listed on Schedule 1 hereto (the “Employee”).
 
The Employee is an employee of the Corporation and as such has substantial
experience that has value to the Corporation.  The Corporation desires to employ
the Employee, and the Employee desires to accept such employment, on the terms
and subject to the conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
obligations hereinafter set forth, the parties hereto agree as follows:
 
1. Employment; Effectiveness of Agreement.  Effective the date first set forth
above (the “Commencement Date”), the Corporation shall employ the Employee, and
the Employee shall accept employment the Corporation, upon the terms and
conditions hereinafter set forth.
 
2. Term.  Subject to earlier termination as provided herein, the employment of
the Employee hereunder shall commence on the Commencement Date and terminate on
the fifth anniversary of the Effective Date.  Such period of employment is
hereinafter referred to as the “Employment Period.”
 
3. Duties.  During the Employment Period, the Employee shall be initially
employed by the Corporation at the position set forth on Schedule 1 hereto, and
shall perform such duties and services, regardless of location, consistent with
such position as may reasonably be assigned to the Employee by the officers of
the Corporation or their designees.
 
4. Time to be Devoted to Employment.  Except for vacation, absences due to
temporary illness and absences resulting from causes set forth in Section 6, the
Employee shall devote the Employee’s business time, attention and energies on a
full-time basis to the performance of the duties and responsibilities referred
to in Section 3.  The Employee shall not during the Employment Period be engaged
in any other business activity which, in the reasonable judgment of the officers
of the Corporation, would conflict with the ability of the Employee to perform
his or her duties under this Agreement, whether or not such activity is pursued
for gain, profit or other pecuniary advantage.
 
5. Compensation; Benefits; Reimbursement.
 
(a) Base Salary.  During the Employment Period, the Corporation shall pay to the
Employee an annual base salary in the amount set forth on Schedule 1 hereto,
which shall be subject to review and, at the option of persons having authority
regarding such matters at the Corporation, subject to adjustment (such salary,
as the same may be adjusted from time to time as aforesaid, being referred to
herein as the “Base Salary”).  The Base Salary shall be payable in such
installments (but not less frequent than monthly) as is the policy of the
Corporation with respect to employees of the Corporation at substantially the
same level of employment as the Employee.
 
-1-
Employment Agreement
KEE Manager
Jason K. Greene

--------------------------------------------------------------------------------


(b) Bonus.  During the Employment Period, the Employee shall be entitled to
participate in all bonus and incentive programs of the Corporation (the
“Programs”) generally available from time to time to employees of the
Corporation at substantially the same level of employment as the Employee, such
participation to be in substantially the same manner as the participation
therein by such employees.
 
(c) Benefits.  During the Employment Period, the Employee shall be entitled to
such benefits (together with the Programs, the “Benefit Arrangements”) as are
generally made available from time to time to other employees of the Corporation
at substantially the same level of employment as the Employee.
 
(d) Reimbursement of Expenses.  During the Employment Period, the Corporation
shall reimburse the Employee, in accordance with the policies and practices of
the Corporation in effect from time to time with respect to other employees of
the Corporation at substantially the same level of employment as the Employee,
for all reasonable and necessary traveling expenses and other disbursements
incurred by him or her for or on behalf of the Corporation in connection with
the performance of his or her duties hereunder upon presentation by the Employee
to the Corporation of appropriate documentation therefor.
 
(e) Deductions.  The Corporation shall deduct from any payments to be made by it
to the Employee under this Section 5 or Section 8 any amounts required to be
withheld in respect of any Federal, state or local income or other taxes.
 
6. Disability or Death of the Employee.
 
(a) If, during the Employment Period, the Employee is incapacitated or disabled
by accident, sickness or otherwise (hereinafter, a “Disability”) so as to render
the Employee mentally or physically incapable of performing the services
required to be performed under this Agreement for 90 days in any period of 360
consecutive days, the Corporation may, at any time thereafter, at its option,
terminate the employment of the Employee under this Agreement immediately upon
giving the Employee notice to that effect, it being understood that upon such
termination the Employee shall be eligible for the disability benefits provided
by the Corporation.
 
(b) If the Employee dies during the Employment Period, the Termination Date (as
defined below) shall be deemed to be the date of the Employee’s death.
 
7. Termination.
 
(a) The Corporation may terminate the employment of the Employee and all of the
Corporation’s obligations under this Agreement (except as hereinafter provided)
at any time for “cause” by giving the Employee notice of such termination, with
reasonable specificity of the grounds therefor.  For the purposes of this
Section 7, “cause” shall mean (i) willful misconduct with respect to the
business and affairs of the Corporation or any subsidiary or affiliate thereof,
insubordination or willful neglect of duties (other than neglect due solely to
Employee’s illness or other involuntary mental or physical disability),
including the Employee’s violation of any material Corporation policy,
(ii) material breach of any of the provisions of Agreement or (iii) conviction
for a crime involving moral turpitude or fraud.  A termination pursuant to this
Section 7(a) shall take effect immediately upon the giving of the notice
contemplated hereby.
 
-2-
Employment Agreement
KEE Manager
Jason K. Greene

--------------------------------------------------------------------------------


(b) The Corporation may terminate the employment of the Employee and all of the
Corporation’s obligations under this Agreement (except as hereinafter provided)
at any time during the Employment Period without “cause” by giving the Employee
written notice of such termination, to be effective 30 days following the giving
of such written notice.
 
(c) The Employee may terminate the employment of the Employee hereunder at any
time during the Employment Period by giving the Corporation at least 30 days’
prior written notice of such termination, such termination to be effective on
the date specified in such notice, whereupon all of the Corporation’s
obligations hereunder shall terminate (except as hereinafter provided).  For
convenience of reference, the date upon which any termination of the employment
of the Employee pursuant to Section 6 or 7 hereof shall be effective shall be
hereinafter referred to as the “Termination Date.”
 
8. Effect of Termination of Employment.
 
(a) Upon the effective date of termination of the Employee’s employment pursuant
to Section 6, Section 7(c) hereof, neither the Employee nor the Employee’s
beneficiaries or estate shall have any further rights under this Agreement or
any claims against the Corporation arising out of this Agreement, except the
right to receive, within 30 days of the Termination Date:
 
(i) the unpaid portion of the Base Salary provided for in Section 5(a), computed
on a pro rata basis to the Termination Date;
 
(ii) reimbursement for any expenses for which the Employee shall not have
theretofore been reimbursed, as provided in Section 5(d); and
 
(iii) the unpaid portion of any amounts earned by the Employee prior to the
Termination Date pursuant to any Benefit Arrangement; provided, however, unless
specifically provided otherwise in this Section 8, the Employee shall not be
entitled to receive any benefits under a Benefit Arrangement that have accrued
during a fiscal year if the terms of such Benefit Arrangement require that the
beneficiary be employed by the Corporation as of the end of such fiscal year.
 
(b)    Upon the termination of the Employee’s employment pursuant to
Section 7(b), neither the Employee nor the Employee’s beneficiaries or estate
shall have any further rights under this Agreement or any claims against the
Corporation arising out of this Agreement, except the right to receive:
 
(i) the unpaid portion of Base Salary, computed on a pro rata basis, for the
period from the Commencement Date until the first anniversary of this
Termination Date, payable in such installments as the Base Salary was paid prior
to the Termination Date; and
 
(ii) the payments, if any, referred to in Sections 8(a)(ii) and (iii).
 
-3-
Employment Agreement
KEE Manager
Jason K. Greene

--------------------------------------------------------------------------------


(c) Upon the termination of the Employee’s employment by reason of “retirement”
(as defined in the Corporation’s Health and Welfare Plan for Early Retirees (the
“Retiree Plan”)), the Employee (and his or her eligible spouse and dependents)
shall be entitled to receive post-retirement medical insurance coverage pursuant
to the terms of the Retiree Plan, for which the cost of premiums shall be paid
by the Employee (or such spouse and/or dependents).  In the event that the
Retiree Plan is no longer in effect (or if otherwise necessary for tax and legal
purposes), the Corporation shall make available equivalent coverage to the
Employee (and such spouse and/or dependents) at substantially the same cost to
the Employee (and such spouse and/or dependents) as would have been charged
under the Retiree Plan as of the earlier of the date the Retiree Plan is
terminated and the time of the Employee’s retirement (“Equivalent Retiree
Coverage”); provided, however, that the Corporation may increase the premium
charged to the Employee (and such spouse and/or dependents) based on the
increase in cost, if any, to provide the Retiree Plan that may arise after the
Employee’s retirement.  The Corporation shall take any action necessary to
ensure that the Equivalent Retiree Coverage, if any, shall be provided other
than pursuant to the terms of a self-insured medical reimbursement plan that
does not satisfy the requirements of Section 105(h)(2) of the Internal Revenue
Code of 1986, as amended.
 
(d) the Employee’s obligations under Sections 9, 10 and 11 of this Agreement,
and the Corporation’s obligations under this Section 8, shall survive the
termination of this Agreement and the termination of the Employee’s employment
hereunder.
 
9. Disclosure of Information.
 
(a) From and after the date hereof, the Employee shall not use or disclose to
any person, firm, corporation or other business entity (other than any officer,
director, employee, affiliate or representative of the Corporation), except as
required in connection with the performance of the Employee’s duties under and
in compliance with the terms of this Agreement and as required by law or
judicial process, any Confidential Information (as hereinafter defined) for any
reason or purpose whatsoever, nor shall the Employee make use of any of the
Confidential Information for the Employee’s purposes or for the benefit of any
person or entity except the Corporation or any subsidiary thereof.
 
(b) For purposes of this Agreement, “Confidential Information” shall mean (i)
the Intellectual Property Rights (as hereinafter defined) of the Corporation and
its subsidiaries, (ii) all other information of a proprietary nature relating to
the Corporation or any subsidiary thereof, or the business or assets of the
Corporation or any such subsidiary, including, without limitation, books,
records, customer and registered user lists, vender lists, supplier lists,
distribution channels, pricing information, cost information, marketing plans,
strategies, forecasts, financial statements, budgets and projections and
(iii) any confidential and proprietary information in the possession of the
Corporation of any customer of the Corporation or any other third party other
than information which is generally within the public domain at the time of the
receipt thereof by the Employee or at the time of use or disclosure of such
Confidential Information by the Employee other than as a result of the breach by
the Employee of the Employee’s agreement hereunder.
 
-4-
Employment Agreement
KEE Manager
Jason K. Greene

--------------------------------------------------------------------------------


(c) As used herein, the term “Intellectual Property Rights” means all industrial
and intellectual property rights, including, without limitation, patents, patent
applications, patent rights, trademarks, trademark applications, trade names,
service marks, service mark applications, copyrights, copyright applications,
know-how, certificates of public convenience and necessity, franchises,
licenses, trade secrets, proprietary processes and formulae, inventions,
development tools, marketing materials, trade dress, logos and designs and all
documentation and media constituting, describing or relating to the above,
including, without limitation, manuals, memoranda and records.
 
10. Restrictive Covenants.
 
(a) The Employee acknowledges and recognizes that during the Employment Period
he will be privy to Confidential Information and further acknowledges and
recognizes that the Corporation would find it extremely difficult to replace the
Employee.  Accordingly, in consideration of the premises contained herein and
the consideration to be received by the Employee hereunder (including, without
limitation, the severance compensation described in Section 8(b)(i), if any),
without the prior written consent of the Corporation, the Employee shall not, at
any time during the employer/employee relationship between the Corporation and
the Employee and for the one-year period after the termination of such
employer/employee relationship, (i) directly or indirectly engage in, represent
in any way, or be connected with, any Competing Business directly competing with
the business of the Corporation or any direct or indirect subsidiary or
affiliate thereof within the state in which Employee is employed or any other
state of the United States or any country other than the United States in which
the Corporation is doing business, whether such engagement shall be as an
officer, director, owner, employee, partner, affiliate or other participant in
any Competing Business, (ii) assist others in engaging in any Competing Business
in the manner described in clause (i) above, (iii) induce or solicit individuals
who are, or were at any time in the preceding twelve months, employees of the
Corporation or any direct or indirect subsidiary or affiliate thereof to
terminate their employment with the Corporation or any such direct or indirect
subsidiary or affiliate or to engage in any Competing Business, or hire, or
induce or solicit (or assist others to hire or induce or solicit) the hiring of,
individuals then employed, or employed at any time in the preceding twelve
months, by the Corporation or any subsidiary thereof. or (iv) induce any entity
or person with which the Corporation or any direct or indirect subsidiary or any
affiliate thereof has a business relationship to terminate or alter such
business relationship.  As used herein, “Competing Business” shall mean any
business involving the sale of products in any city or county in any state of
the United States or any country other than the United States if such business
or the products sold by it are competitive, directly or indirectly, at the time
of the Termination of Employment with (A) the business of the Corporation or any
direct or indirect subsidiary thereof, (B) any of the products manufactured,
sold or distributed by the Corporation or any direct or indirect subsidiary
thereof or (C) any products or business being developed or conducted by the
Corporation or any direct or indirect subsidiary thereof.
 
(b) The Employee understands that the foregoing restrictions may limit his
ability to earn a livelihood in a business similar to the business of the
Corporation or any subsidiary or affiliate thereof, but he or she nevertheless
believes that he or she has received and will receive sufficient consideration
and other benefits as an employee of the Corporation and as otherwise provided
hereunder to justify clearly such restrictions which, in any event (given his
education, skills and ability), the Employee does not believe would prevent him
or her from earning a living.
 
-5-
Employment Agreement
KEE Manager
Jason K. Greene

--------------------------------------------------------------------------------


11. Right to Inventions.  The Employee shall promptly disclose, grant and assign
to the Corporation for its sole use and benefit any and all inventions,
improvements, technical information and suggestions reasonably relating to the
business of the Corporation or any subsidiary or affiliate thereof
(collectively, the “Inventions”) which the Employee may develop or acquire
during the period of the employer/employee relationship between the Corporation
and the Employee (whether or not during usual working hours), together with all
patent applications, letters patent, copyrights and reissues thereof that may at
any time be granted for or upon the Inventions.  In connection therewith:
 
(a) the Employee recognizes and agrees that the Inventions shall be the sole
property of the Corporation, and the Corporation shall be the sole owner of all
patent applications, letters patent, copyrights and reissues thereof that may at
any time be granted for or on the Inventions;
 
(b) the Employee hereby assigns to the Corporation any rights the Employee may
have in or acquire to the Inventions;
 
(c) the Employee shall, at the expense of the Corporation, promptly execute and
deliver such applications, assignments, descriptions and other instruments as
may be necessary or proper in the opinion of the Corporation to vest title to
the Inventions and any patent applications, patents, copyrights, reissues or
other proprietary rights related thereto in the Corporation and to enable it to
obtain and maintain the entire right and title thereto throughout the world;
 
(d) the Employee recognizes and agrees that the Inventions to the extent
copyrightable shall constitute works for hire under the copyright laws of the
United States; and
 
(e) the Employee shall render to the Corporation, at its expense, all such
assistance as it may require in the prosecution of applications for said
patents, copyrights, reissues or other proprietary rights, in the prosecution or
defense of interferences which may be declared involving any said applications,
patents, copyrights or other proprietary rights and in any litigation in which
the Corporation may be involved relating to the Inventions.
 
12. Miscellaneous Provisions.
 
(a) Entire Agreement; Amendments.  This Agreement and the other agreements
referred to herein contain the entire agreement between the parties hereto with
respect to the transactions contemplated hereby and supersede all prior
agreements or understandings between the parties with respect thereto.  This
Agreement shall not be altered or otherwise amended except pursuant to an
instrument in writing signed by each of the parties hereto.
 
(b) Descriptive Headings.  Descriptive headings are for convenience only and
shall not control or affect the meaning or construction of any provisions of
this Agreement.
 
-6-
Employment Agreement
KEE Manager
Jason K. Greene

--------------------------------------------------------------------------------


(c) Notices.  All notices or other communications pursuant to this Agreement
shall be in writing and shall be deemed to be sufficient if delivered
personally, telecopied, sent by nationally-recognized, overnight courier or
mailed by registered or certified mail (return receipt requested), postage
prepaid, to the parties at the following addresses (or at such other address for
a party as shall be specified by like notice).
 
(i)
if to the Corporation, to:

Berry Plastics Corporation
c/o General Counsel
101 Oakley Street

Evansville, IN 47710
 
(ii)
 
if to the Employee, to him or her at the last known address on record at the
Corporation.

 

All such notices and other communications shall be deemed to have been delivered
and received (A) in the case of personal delivery, on the date of such delivery,
(B) in the case of delivery by telecopy, on the date of such delivery, (C) in
the case of delivery by nationally-recognized, overnight courier, on the
Business Day following dispatch, and (D) in the case of mailing, on the third
Business Day following such mailing.  As used herein, “Business Day” shall mean
any day that is not a Saturday, Sunday or a day on which banking institutions in
New York, New York are not required to be open.
 
(d) Counterparts.  This Agreement may be executed in any number of counterparts,
and each such counterpart shall be deemed to be an original instrument, but all
such counterparts together shall constitute but one agreement.
 
(e) Governing Law; Venue.  This Agreement shall be governed by and construed in
accordance with the laws of Indiana applicable to contracts made and performed
wholly therein.  Any dispute under this Agreement shall be subject to the
jurisdiction of Indiana courts and venue of any such contest shall be
Vanderburgh County, Indiana.
 
(f) Benefits of Agreement; Assignment.  The terms and provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors, assigns, representatives, heirs and estate, as
applicable.  Anything contained herein to the contrary notwithstanding, this
Agreement shall not be assignable by any party hereto without the consent of the
other party hereto.
 
(g) Waiver of Breach.  The waiver by either party of a breach of any provision
of this Agreement by the other party must be in writing and shall not operate or
be construed as a waiver of any subsequent breach by such other party.
 
-7-
Employment Agreement
KEE Manager
Jason K. Greene

--------------------------------------------------------------------------------


(h) Severability.  In the event that any provision of this Agreement is
determined to be partially or wholly invalid, illegal or unenforceable in any
jurisdiction, then such provision shall, as to such jurisdiction, be modified or
restricted to the extent necessary to make such provision valid, binding and
enforceable, or if such provision cannot be modified or restricted, then such
provision shall, as to such jurisdiction, be deemed to be excised from this
Agreement; provided, however, that the binding effect and enforceability of the
remaining provisions of this Agreement, to the extent the economic benefits
conferred upon the parties by virtue of this Agreement remain substantially
unimpaired, shall not be affected or impaired in any manner, and any such
invalidity, illegality or unenforceability with respect to such provisions shall
not invalidate or render unenforceable such provision in any other jurisdiction.
 
(i) Remedies.  All remedies hereunder are cumulative, are in addition to any
other remedies provided for by law and may, to the extent permitted by law, be
exercised concurrently or separately, and the exercise of any one remedy shall
not be deemed to be an election of such remedy or to preclude the exercise of
any other remedy.  The Employee acknowledges that in the event of a breach of
any of the Employee’s covenants contained in Sections 9, 10 or 11, the
Corporation shall be entitled to immediate relief enjoining such violations in
any court or before any judicial body having jurisdiction over such a claim.
 
(j) Survival.  Sections 8 through 11, this Section 12 and the defined terms used
in any section referred to in this Section 12(j), shall survive the termination
of the Employee’s employment on the Termination Date and the expiration of this
Agreement.
 
IN WITNESS WHEREOF, the parties have duly executed this Employment Agreement as
of the date first above written.
 
BERRY PLASTICS CORPORATION
 
By: 
Marcia C. Jochem
Executive Vice President




____________________________________
                                       Jason K. Greene
-8-
Employment Agreement
KEE Manager
Jason K. Greene

--------------------------------------------------------------------------------


SCHEDULE 1


  Employee



  Jason K. Greene


  Position
 
  Deputy General Counsel


  Office/Headquarters


 
  101 Oakley Street
  Evansville, Indiana


  Annual Base Salary


  $150,000.00





-9-
Employment Agreement
KEE Manager
Jason K. Greene

--------------------------------------------------------------------------------




AMENDMENT TO EMPLOYMENT AGREEMENT


Your employment agreement (the “Agreement”) with Berry Plastics Corporation
(the “Corporation”), as previously amended from time to time, is hereby amended
as set forth herein.


In consideration of the premises and the mutual covenants, representations,
warranties and agreements contained herein, and intending to be legally bound
hereby, you and the Corporation hereby agree to the following:




1.
Amendments Effective on Agreement Expiration. The following amendments and
modifications to the Agreement shall be effective as of the expiration of the
Agreement:





A.
Employment; Effectiveness of Agreement. Section 1 of the Agreement is hereby
deleted in its entirety and replaced with the following text:



The employment of the Employee hereunder shall continue indefinitely until
terminated as provided herein. Such period of employment is hereinafter referred
to as the “Employment Period”. The “Commencement Date” is the date that the
Employee and the Corporation first executed an employment agreement regarding
the Employee’s employment with the Corporation.




B.
Term. Section 2 of the Agreement is deleted in its entirety.





C.
Effect of Termination of Employment. Section 8 of the Agreement is hereby
deleted in its entirety and replaced with the following text:



Effect of Termination of Employment.




(a)
Upon the effective date of termination of the Employee’s employment pursuant to
Section 6, Section 7(a) or Section 7(c) hereof, neither the Employee nor the
Employee’s beneficiaries or estate shall have any further rights under this
Agreement or any claims against the Corporation arising out of this Agreement,
except the right to receive, within 30 days of the Termination Date:





(i)
the unpaid portion of the Base Salary provided for in Section S(a), computed on
a pro rata basis to the Termination Date;





(ii)
reimbursement for any expenses for which the Employee shall not have theretofore
been reimbursed, as provided in Section 5(d); and





(iii)
the unpaid portion of any amounts earned by the Employee prior to the
Termination Date pursuant to any Benefit Arrangement; provided, however, unless
specifically provided otherwise in this Section 8, the Employee shall not be
entitled to receive any benefits under a Benefit Arrangement that have accrued
during a fiscal year if the terms of such





2012 Form D
   




--------------------------------------------------------------------------------




 
Benefit Arrangement require that the beneficiary be employed by the Corporation
as of the end of such fiscal year.




(b)
Upon the termination of the Employee’s employment pursuant to Section 7(b) prior
to January 1, 2015, neither the Employee nor the Employee’s beneficiaries or
estate shall have any further rights under this Agreement or any claims against
the Corporation arising out of this Agreement, except the right to receive:





(i)
the unpaid portion of the Base Salary, computed on a pro rata basis, for the
period from the Commencement Date until twelve (12) months after the Termination
Date, payable in such installments as the Base Salary was paid prior to the
Termination Date; and





(ii)
the payments, if any, referred to in Sections 8(a)(ii) and (iii).





(c)
Upon the termination of the Employee’s employment pursuant to Section 7(b) on or
after January 1, 2015, neither the Employee nor the Employee’s beneficiaries
or estate shall have any further rights under this Agreement or any claims
against the Corporation arising out of this Agreement, except the right to
receive:





(i)
severance benefits pursuant to the provisions of the Berry Plastics Corporation
Severance Pay Plan in effect as of the Termination Date; and





(ii)
the payments, if any, referred to in Sections 8(a)(i), (ii) and (iii).





(d)
The Employee’s obligations under Sections 9, 10 and 11 of this Agreement, and
the Corporation’s obligations under this Section 8, shall survive the
termination of this Agreement and the termination of the Employee’s employment
hereunder.





(e)
In consideration for the promises and monies paid by the Corporation in
accordance with the Agreement, the Employee must execute and return to the
Corporation, and not revoke any part of, a Separation Agreement and Release (the
“Release”) containing a general release and waiver of claims against the
Corporation and its respective officers, directors, stockholders, employees and
affiliates with respect to Employee’s employment, and other customary terms, in
a form and substance substantially similar to the Release attached hereto as
Schedule A. The Employee must deliver the executed Release within the minimum
time period required by law or, if none, within 14 days after the Employee
receives the Release from the Corporation.





D.
Restrictive Covenants. At the end of Section l0(a) of the Agreement, the
following text is hereby added:



Notwithstanding the above, if Employee separates from employment and is an
eligible employee under the Berry Plastics Corporation and Subsidiaries
Severance Pay Plan (the “Plan”), Section 3(i) and (ii) above will be effective
only during the time period Employee receives such severance payments under the
Plan.




2012 Form D
   




--------------------------------------------------------------------------------




 


E.
Benefits of Agreement; Assignment. Section 12(f) of the Employment Agreement is
hereby deleted in its entirety and replaced with the following text:



Benefits of Agreement: Assignment. The terms and provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors, assigns, representatives, heirs and estate, as
applicable. Anything contained herein to the contrary notwithstanding, this
Agreement shall not be assignable by any party hereto without the consent of the
other party hereto; provided however, the Corporation may assign this Agreement
to any subsidiary or affiliate of the Corporation or to any purchaser of the
equity interests or substantially all of the assets of the business segment of
the Corporation to which Employee has been assigned.




2.
Current Amendments. The following amendments and modifications to the Agreement
shall be effective as of December 31, 2011:





A.
Section 5(b) of the Agreement is hereby amended by adding the following text to
the end thereof:



Any such bonus or incentive payment shall be paid no later than two and one-half
months after the end of the fiscal year of which such payment is awarded, unless
the Employee shall elect to defer the receipt of such payment pursuant to an
arrangement that meets the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”).




B.
Section 7(c) of the Agreement is hereby amended by adding the following text to
the end thereof:



Notwithstanding the foregoing, in no event shall the Termination Date occur
until the Employee experiences a “separation from service” within the meaning of
Code Section 409A, and the date which such separation from service takes place
shall be the “Termination Date”.




C.
The following text is hereby added as Section 12(k):



Compliance With Code Section 409A.




(i)
Notwithstanding any provision of this Agreement to the contrary, this Agreement
is intended to be exempt from or, in the alternative, comply with Code Section
409A and the interpretive guidance in effect thereunder, including the
exceptions for short-term deferrals, separation pay arrangements,
reimbursements, and in-kind distributions. The Agreement shall be construed and
interpreted in accordance with such intent.





2012 Form D
   




--------------------------------------------------------------------------------




 


(ii)
In the event that it is determined that any payment, coverage or benefit due or
owing to the Employee pursuant to this Agreement is subject to the additional
tax imposed by Code Section 409A or any successor provision thereof or any
interest or penalties, including interest imposed under Code Section 409(A)( l
)(B)(i)(I), incurred by the Employee as a result of the application of such
provision, the Corporation agrees to cooperate with the Employee to modify the
Agreement, but only (A) to the minimum extent necessary to avoid the application
of such tax and (B) to the extent that the Corporation would not, as a result,
suffer any adverse consequences.





(iii)
In the event the Employee is a “Specified Employee,” within the meaning of Code
Section 409A and Treas. Reg. 1.409A-l(c)(i) (or any similar or successor
provisions) as determined in accordance with the Corporation’s policy for
determining Specified Employees, cash severance or any other amounts that are
nonqualified deferred compensation (within the meaning of Code Section 409A that
would otherwise be payable during the six- month period immediately following
the Termination Date shall, to the extent required by Code Section 409A, instead
be paid on the earlier of(i) the first business day after the date that is six
months after the Termination Date or (ii) the Employee’s death.





(iv)
For purposes of this Agreement, all payments of “deferred compensation,” as
defined in Code Section 409A, due to the Employee’s “termination of employment”
shall be payable upon the Executive’s “separation from service,” as defined by
Treas. Reg. §1.409A-l(h).



Except as expressly modified hereby, the terms and provisions of the Agreement
shall remain in full force and effect.





 
Sincerely,
 
 
BERRY PLASTICS CORPORATION
     
/s/ Edward Stratton
 
Edward Stratton
 
Executive Vice President, Human Resources





Acknowledged and Agreed:



 
/s/ Jason Greene
 
Printed Name:
Jason Greene
 
Date:
2/10/12
 





2012 Form D
   




--------------------------------------------------------------------------------




 
SCHEDULE A
FORM OF WAIVER AND RELEASE


Release.  In consideration of the promises and monies paid by Berry in this
Agreement, and intending to be legally bound, Employee does hereby REMISE,
RELEASE AND FOREVER DISCHARGE the Company, its affiliates, subsidiaries and
parents, and its officers, directors, employees, and agents, and its and their
respective successors and assigns, heirs, executors, and administrators
(collectively, “Releasees”) from all causes of action, suits, debts, claims and
demands whatsoever in law or in equity, which Employee ever had, now has, or
hereafter may have, whether known or unknown, or which Employee’s heirs,
executors, or administrators may have, by reason of any matter, cause or thing
whatsoever, from the beginning of Employee’s employment to the date of this
Agreement, and particularly, but without limitation of the foregoing general
terms, any claims arising from or relating in any way to Employee’s employment
relationship with Company, the terms and conditions of that employment
relationship, and the termination of that employment relationship, including,
but not limited to the following:


Anti-discrimination and retaliation statutes, such as Title VII of the Civil
Rights Act of 1964, which prohibits discrimination and harassment based on race,
color, national origin, religion, and sex and prohibits retaliation; the Age
Discrimination in Employment Act (“ADEA”), which prohibits age discrimination in
employment; the Equal Pay Act, which prohibits paying men and women unequal pay
for equal work; the Americans With Disabilities Act and Sections 503 and 504 of
the Rehabilitation Act of 1973, which prohibit discrimination based on
disability; Sections 1981 and 1983 of the Civil Rights Act of 1866, which
prohibit discrimination and harassment on the basis of race, color, national
origin, religion or sex; the Sarbanes-Oxley Act of 2002, which prohibits
retaliation against employees who participate in any investigation or proceeding
related to an alleged violation of mail, wire, bank, or securities laws;
applicable state anti-discrimination statutes, which prohibit retaliation and
discrimination on the basis of age, disability, gender, race, color, religion,
and national origin; and any other federal, state, or local laws prohibiting
employment discrimination or retaliation.


Federal employment statutes, such as the WARN Act, which requires that advance
notice be given of certain work force reductions; the Employee Retirement Income
Security Act of 1974, which, among other things, protects employee benefits; the
Family and Medical Leave Act of 1993, which requires employers to provide leaves
of absence under certain circumstances; and any other federal laws relating to
employment, such as veterans’ reemployment rights laws.


Other laws, such as any federal, state, or local laws providing workers’
compensation benefits (except as otherwise prohibited by law), restricting an
employer’s right to terminate employees, or otherwise regulating employment; any
federal, state, or local law enforcing express or implied employment contracts
or requiring an employer to deal with employees fairly or in good faith; any
state and federal whistleblower laws, any other federal, state, or local laws
providing recourse for alleged wrongful discharge, improper garnishment,
assignment, or deduction from wages, health and/or safety violations, improper
drug and/or alcohol testing, tort, physical or personal injury, emotional
distress, fraud, negligence, negligent misrepresentation, abusive




2012 Form D
   




--------------------------------------------------------------------------------




 
litigation, and similar or related claims, willful or negligent infliction of
emotional harm, libel, slander, defamation and/or any other common law or
statutory causes of action.


Examples of released claims, include, but are not limited to the following
(except to the extent explicitly preserved by Section 2(a), above, of this
Agreement): (i) claims that in any way relate to allegations of alleged
discrimination, retaliation or harassment; (ii) claims that in any way relate to
Employee’s employment with the Company and/or its conclusion, such as claims for
breach of contract, compensation, overtime wages, promotions, upgrades, bonuses,
commissions, lost wages, or unused accrued vacation or sick pay; (iii) claims
that in any way relate to any state law contract or tort causes of action; and
(iv) any claims to attorneys’ fees, costs and/or expenses or other indemnities
with respect to claims Employee is releasing.


To the fullest extent permitted by law Employee represents and affirms that (i),
Employee has not filed or caused to be filed on Employee’s behalf any claim for
relief against the Company or any Releasee and, to the best of Employee’s
knowledge and belief, no outstanding claims for relief have been filed or
asserted against the Company or any Releasee on Employee’s behalf; and (ii) ,
Employee has no knowledge of any improper, unethical or illegal conduct or
activities that Employee has not already reported to any supervisor, manager,
department head, human resources representative, agent or other representative
of the Company, to any member of the Company’s legal or compliance departments,
or to the ethics hotline; and (iii) Employee will not file, commence, prosecute
or participate in any judicial or arbitral action or proceeding against the
Company or any Releasee based upon or arising out of any act, omission,
transaction, occurrence, contract, claim or event existing or occurring on or
before the date of this Agreement. This provision shall not apply to any
non-waivable charges or claims brought before any governmental agency. With
respect to any such non-waivable claims, however, Employee agrees to waive
his/her right (if any) to any monetary or other recovery, including but not
limited to reinstatement, should any governmental agency or other third party
pursue any claims on his/her behalf, either individually or as part of any class
or collective action.


Employee represents and warrants that he/she has not sold, assigned or
transferred any claim he/she is purporting to release, nor has he/she attempted
to do so. Employee expressly represents and warrants that he/she has the full
legal authority to enter into this Agreement for himself/herself and his/her
estate, and does not require the approval of anyone else.


FMLA and FLSA Rights Honored: Employee acknowledges that he/she has received all
of the leave from work for family and/or personal medical reasons and/or other
benefits to which he/she believes he/she is entitled under Employer’s policy and
the Family and Medical Leave Act of 1993 (“FMLA”), as amended. Employee has no
pending request for FMLA leave with Employer; nor has Employer mistreated
Employee in any way on account of any illness or injury to Employee or any
member of Employee’s family. Employee further acknowledges that he/she has
received all of the monetary compensation, including hourly wages, salary and/or
overtime compensation, to which he/she believes he/she is entitled under the
Fair Labor Standards Act (“FLSA”), as amended.


[If Employee is over 40 years of age, this provision will be included:




2012 Form D
   




--------------------------------------------------------------------------------




 
Period of Consideration and Revocation - It is understood that Employee shall
have twenty-one (21) [or forty-five (45) days (depending on the reason for
termination)] from today to decide whether they wish to enter into this
separation agreement. It is further understood that Employee will have seven (7)
days from the date that they execute this Agreement to revoke the Agreement. Any
revocation within this period must be submitted, in writing, to the Company and
state, “I hereby revoke my acceptance of our Agreement.” The revocation must be
mailed to the Executive Vice President of Human Resources, Berry Plastics
Corporation, 101 Oakley Street, Evansville, Indiana 47710. If Employee decides
to enter into this Agreement, its salary continuation terms shall be applied
retroactive to the date Employee signs.]


Access to Independent Legal Counsel; Knowing and Voluntary Execution: EMPLOYEE
ACKNOWLEDGES THAT HE/SHE HAS BEEN ADVISED TO SEEK INDEPENDENT LEGAL COUNSEL OF
HIS/HER OWN CHOOSING IN CONNECTION WITH ENTERING INTO THIS AGREEMENT. EMPLOYEE
FURTHER ACKNOWLEDGES THAT IF DESIRED, HIS/HER LEGAL COUNSEL HAS REVIEWED THIS
AGREEMENT, THAT EMPLOYEE FULLY UNDERSTANDS THE TERMS AND CONDITIONS OF THIS
AGREEMENT AND THAT EMPLOYEE AGREES TO BE FULLY BOUND BY AND SUBJECT THERETO.
EMPLOYEE HAS CAREFULLY READ THIS AGREEMENT AND KNOWS AND UNDERSTANDS THE
CONTENTS THEREOF, AND THAT HE/SHE EXECUTES THE SAME AS HIS/HER OWN FREE ACT AND
DEED.




2012 Form D
   




--------------------------------------------------------------------------------




AMENDMENT TO EMPLOYMENT AGREEMENT


THIS AMENDMENT (the “Amendment”) is to be effective as of July 20, 2016 (the
“Effective Date”), between BERRY PLASTICS CORPORATION, a Delaware corporation
(the “Corporation”), and JASON K. GREENE (the “Employee”).


INTRODUCTION


The Corporation and the Employee previously entered into that certain employment
agreement dated as of December 16, 2010, as previously amended from time to time
(the “Agreement”). In consideration of the Employee’s continued employment by
the Corporation, the Employee and the Corporation now desire to amend the
agreement to provide enhanced severance benefits on certain terminations
following a change in control and to make other miscellaneous changes.


NOW, THEREFORE, effective as of the Effective Date, the parties hereby amend the
Agreement as follows:




1.
By deleting the existing Section 7(c) and substituting therefor the following:



“(c)      Except to the extent provided in Section 7(d), the Employee may
terminate the employment of the Employee hereunder at any time during the
Employment Period by giving the Corporation at least 30 days’ prior written
notice of such termination, such termination to be effective on the date
specified in such notice, whereupon all of the Corporation’s obligations
hereunder shall terminate (except as hereinafter provided).”




2.
By adding the following new Sections 7(d) and (e) to read as follows:



“(d)         If a Change in Control (as hereinafter defined) occurs, then
Employee may terminate the employment of the Employee hereunder prior to and
including the second anniversary following such Change in Control, with or
without Good Reason (as hereinafter defined).


(i)     For purposes of this Agreement, “Change in Control” has the meaning
ascribed to it in the Berry Plastics Group, Inc. 2015 Long-Term Incentive Plan.


(ii)          For purposes of this Agreement, ‘Good Reason’ means the occurrence
of any one of the following: (A) a material diminution in Employee’s duties
other than as agreed in writing by the Employee; (B) the Employee is asked to
report other than directly to the CEO of the Corporation; (C) a reduction by the
Corporation of the Employee’s annual base salary or target cash compensation in
effect at the time, except in accordance with a Corporation policy generally
affecting other senior executives; (D) failure by the Corporation to comply with
any material provision of this Agreement; (E) relocation of the Employee’s
primary work location for the Corporation resulting in an increase of more than
fifty (50) miles in the commute of the Employee when compared with Employee’s
commute immediately prior to such relocation, or (F) if any
successor-in-interest to the Corporation fails to assume all of the obligations
of the Corporation under this Agreement; provided, however, that for


1

--------------------------------------------------------------------------------




Employee to be able to resign for Good Reason, Employee must, within 90 days of
the date the Employee becomes aware of any of the foregoing conditions, provide
notice to the Corporation of the circumstances or events claimed to give rise to
the applicable condition, the Corporation fails to cure such circumstances or
event within 30 days following such notice, and the Employee actually resigns
his employment hereunder within 30 days following the Corporation’s failure to
cure the condition claimed to give rise to ‘Good Reason’.


The rights provided in this Section 7(d) will only apply for so long as Employee
continues to hold a position that either (A) reports directly to the
Corporation’s Chief Executive Officer or (B) is the Controller of the
Corporation and if the Employee ceases to hold one of the foregoing positions,
the Section 7(d) will no longer apply; provided, however, that this sentence
shall not apply for the period beginning on a Change in Control and ending on
the second anniversary of the Change in Control.


(e)     For convenience of reference, the date upon which any termination of the
employment of the Employee pursuant to Section 6 or 7 hereof shall be effect
shall be hereinafter referred to as the ‘Termination Date.’ Notwithstanding
anything to the contrary contained in this Agreement, in no event shall the
Termination Date occur until the Employee experiences a ‘separation from
service’ within the meaning of Code Section 409A, and the date which such
separation from service takes place shall be the ‘Termination Date.’




3.
By deleting the existing Section 8(b) and substituting therefor the following:



“(b)     Upon the termination of the Employee’s employment pursuant to Section
7(b) (except to the extent provided in Section 8(c) below), neither the Employee
nor the Employee’s beneficiaries or estate shall have any further rights under
this Agreement or any claims against the Corporation arising out of this
Agreement, except the right to receive:


(i)          severance benefits in accordance with the provisions of the Berry
Plastics Corporation Severance Pay Plan (the ‘Severance Plan’) in effect on the
Termination Date; provided, however, that any such payments will be paid in the
same manner as the Employee’s Base Salary was paid prior to the Termination Date
for the number of weeks of ‘Weekly Base Salary’ (as defined in the Severance
Plan) to which Employee is entitled as severance under the Severance Plan; and


(ii)          the payments, if any, referred to in Sections 8(a)(i), (ii), and
(iii).”




4.
By deleting the existing Section 8(c) and substituting therefor the following:



“(c)          Upon the termination of the Employee’s employment pursuant to
Section 7(b) or Employee’s resignation for Good Reason pursuant to Section 7(d),
in either case within two (2) years following a Change in Control, neither the
Employee nor the Employee’s beneficiaries or estate shall have any further
rights under this Agreement or any claims against the Corporation arising out of
this Agreement, except the right to receive:


(i)          the payments, if any, referred to in Sections 8(a)(i), (ii), and
(iii); and


2

--------------------------------------------------------------------------------




(ii)          one (1) multiplied by the sum of (A) the Employee’s then current
annual Base Salary as of the Termination Date and (B) the Employee’s then
current target annual bonus under Section 5(b) payable for the period beginning
on the Termination Date until twelve (12) months after the Termination Date
(the ‘Severance Period’) in the same manner as the Employee’s Base Salary was
paid prior to the Termination Date;


(iii)          the applicable annual bonus provided for in Section 5(b) computed
on a pro rata basis to the Termination Date, payable at the same time and in the
same manner only as, if, and when annual bonuses are paid to other employees of
the Corporation of comparable level; and


(iv)          during the Severance Period, the Corporation shall pay to the
Employee each month a taxable amount equal to the monthly amount of the COBRA
continuation coverage premium under the Corporation’s group medical plans as in
effect from time to time, less the amount of the Employee’s portion of the
premium as if the Employee was an active employee: provided, however, that the
Employee must elect COBRA continuation coverage to receive these payments;
and provided, further, that in the event the Employee becomes reemployed with
another employer and is eligible to receive medical benefits under any employer
provided plan, the payments described herein shall not be provided by the
Corporation during such applicable period of eligibility. Employee is required
to notify the Corporation upon becoming eligible to receive medical benefits
under any employer provided plan.”


5.          By deleting the last sentence of the existing Section 8(e) and
substituting therefor the following:


“Subject to Section 12(k), payment of the severance amounts specified in Section
8(b) or (c), as applicable, shall commence within sixty (60) days following
termination of employment and shall include all accrued installments from the
date of termination of employment until the payment date; provided, however,
that if the sixty (60) day period begins in one calendar year and ends in the
following calendar year, then to the extent necessary to comply with Code
Section 409A, payments shall not commence prior to the first day of such
following calendar year. The Corporation shall provide the release to the
Employee in sufficient time so that if the Employee timely executes and returns
the release, the revocation period will expire before the date payments of the
amounts in Section 8(b) or (c), as applicable, are scheduled to commence.”


6.          By adding the following new Sections 9(d) and (e) to read as
follows:


“(d) Notwithstanding the foregoing, nothing in this Agreement is intended to
prohibit or discourage the Employee from reporting possible violations of law to
any federal, state or local agency including, without limitation, the Securities
and Exchange Commission.


(e) Pursuant to the Defend Trade Secrets Act of 2016, the Employee shall not be
held criminally or civilly liable under any federal or state trade secret law
for disclosing a trade secret as long as the disclosure is made: (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney and


3

--------------------------------------------------------------------------------




solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) in a complaint or other document filed in a lawsuit or other
proceeding, as long as such filing is made under seal. In the event a disclosure
is made, and the Employee files a lawsuit against the Corporation alleging that
the Corporation retaliated against the Employee because of such disclosure, the
Employee may disclose the relevant trade secret to his or her attorney and may
use the same in the court proceeding only if (i) the Employee ensures that any
court filing that includes the trade secret at issue is made under seal; and
(ii) the Employee does not otherwise disclose the trade secret except as
required by court order.”


[Remainder of page intentionally left blank.]


4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Corporation and the Employee have each executed and
delivered this Amendment as of the date first shown above.



 
CORPORATION:
       
BERRY PLASTICS CORPORATION
       
By:
/s/ Edward Stratton
       
Name:
Edward Stratton
       
Title:
EVP – Human Resources
       
The EMPLOYEE:
       
/s/ Jason K. Greene
 
Jason K. Greene



5

--------------------------------------------------------------------------------